                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                                 Plaintiff,            Case No. 3:17-cr-00063-TMB-DMS-2

                      v.
                                                         ORDER ON DEFENDANT’S
    CHRISTOPHER BRANDON MILLER, aka:                    MOTION TO WITHDRAW PLEA
    “MELLOW,”                                                   [Dkt. 476]

                                 Defendant.



                                     I.       INTRODUCTION
           The matter comes before the Court on Defendant Christopher Brandon Miller’s Motion to

Withdraw Plea (the “Motion”). 1 Miller moves to withdraw his guilty plea due to “erroneous or

inadequate legal advice prior to the plea.” 2 Specifically, Miller argues that counsel failed by

(1) not advising him that the factual basis in the Plea Agreement could be sufficient to support a

leadership enhancement, (2) inadequately explaining the mechanics of the sentencing statute 18

U.S.C. § 3553 and that Miller could receive a custodial sentence above the range recommended in

the Sentencing Guidelines, and (3) not investigating and pursuing “relief based on Government

investigators’ recording and playing back [of] attorney-client telephone calls” between Miller and

his former counsel, Chester Gilmore. 3 The Government opposes the Motion. 4 A hearing on the




1
    Dkt. 476 (Motion).
2
    Id. at 3.
3
    Id. at 3–4.
4
    Dkt. 483 (Opposition).

                                                 1

        Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 1 of 13
Motion was held on January 8, 2021. 5 The matter is fully briefed and ready for disposition. For

the reasons discussed below, the Motion is GRANTED.

                                      II.     BACKGROUND
          This case arises out of an alleged conspiracy between Miller, his co-defendant and then-

attorney Kit Lee Karjala, and others, to smuggle controlled substances into the Anchorage

Correctional Complex (“ACC”) for distribution to other inmates. 6 Miller was indicted on several

counts including for Drug Conspiracy; Possession of Controlled Substances with Intent to

Distribute; Conspiracy to Provide Contraband in Prison; Money Laundering Conspiracy and

Money Laundering; and Providing, Attempting to Provide, and Obtaining Contraband in Prison. 7

Miller and the Government subsequently entered into a Plea Agreement, whereby Miller agreed

to plead guilty to Count 1 of the Superseding Indictment, for Drug Conspiracy, 8 in exchange for

the Government agreeing to dismiss the remaining counts in this case and charges in case 3:18-cr-

00084-SLG. 9 Miller subsequently pleaded guilty pursuant to the Plea Agreement. 10

          A.     Leadership Enhancement

          Prior to the Miller’s sentencing hearing, U.S. Probation (“USPO”) issued its first Revised

Final Presentence Investigation Report (“PSR”), and assigned Miller an offense level of 21 and a




5
    Dkt. 490 (Minute Entry).
6
    Dkt. 151 at 3 (Superseding Indictment).
7
    See Dkts. 27 (Indictment); 151; 483 at 3–4.
8
    See 2l U.S.C. §§ 846 and 841(a)(1), (b)(1)(C), (b)(1)(D), and (b)(1)(E).
9
    Dkt. 371 at 2 (Plea Agreement).
10
     Dkt. 390 (Minute Entry).

                                                   2

       Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 2 of 13
criminal history category of VI. 11 The custodial sentence under the Sentencing Guidelines was 77

to 96 months and the recommended sentence was 60 months (via a downward variance under

§ 3553(a)). 12 USPO assigned a two level “Aggravating Role” enhancement under the § 3B1.1 of

the Sentencing Guidelines because “defendant directed others in the conspiracy” and was

“assessed to be an organizer, leader, manager, or supervisor in the criminal activity” (the

“Leadership Enhancement”). 13

           Paragraph 19 of the Revised Final PSR, which Miller did not object to prior to the

Sentencing Hearing, states:

           During the investigation, [special agents (“SAs”)] listened to recorded jail calls
           during which Miller directed others with regard to retrieving controlled substances
           to be brought into the jail. Miller also directed money laundering activity, to
           include amounts of deposits, what accounts to deposit into, and dates by which to
           deposit the funds. For example, according to Karjala’s plea agreement in this case,
           Miller directed another individual to transfer $2,100 in drug proceeds from that
           individual’s bank account to Karjala’s bank account. The transfer represented
           Miller paying Karjala to deliver drugs to him or another inmate at ACC. 14

Also relevant to the application of the Leadership Enhancement is Miller’s admission in his Plea

Agreement that he:

           joined the conspiracy knowing that its purpose was to smuggle drugs into ACC,
           and worked to further that purpose by coordinating the delivery of drugs to others
           for delivery into ACC, receiving packages of drugs from others, by concealing
           some of those drugs inside his body in order to hide them from ACC personnel, by
           distributing the drugs he received to other inmates inside ACC, and by conducting
           financial transactions to pay for the drugs smuggled into ACC, and to pay
           individuals who procured and smuggled those drugs into ACC on his behalf. 15

11
     Dkt. 404 (Revised Final PSR).
12
     Id. at 1.
13
     Id. at ¶ 29.
14
     Id. at ¶ 19.
15
     Dkt. 371 at 4.

                                                   3

        Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 3 of 13
The parties did not reach an agreement about the application of the Leadership Enhancement prior

to entry of the Plea Agreement or prior to the Sentencing Hearing, instead agreeing to litigate the

issue at the Sentencing Hearing. 16

          B.      Sentencing Hearing

          Miller’s Sentencing Hearing began on January 2, 2020. 17 The Court indicated that, in

fashioning a sentence, it would rely on the Revised Final PSR, the parties’ sentencing memoranda,

and the arguments or statements made at the Hearing. 18 The vast majority of the Hearing focused

on the application of the Leadership Enhancement. 19

          Mr. Gilmore, Miller’s attorney at the Hearing, objected to application of the Leadership

Enhancement. 20 He objected to Paragraph 19 of the Revised Final PSR, arguing that there was no

evidence to support the “blank[et] statements” stated therein. 21 The Court then raised the factual

basis of the Plea Agreement which states that Miller coordinated delivery of drugs, received

packages, conducted financial transactions, among other tasks. 22 Mr. Gilmore also argued that the

factual statement was not “sufficient or specific enough,” to which the Court replied that



16
  Dkt. 483-3 at 2–5 (emails between Government and Gilmore regarding Guidelines calculation
and various sentencing issues).
17
     Dkts. 410 (Minute Entry); 483-2 (Transcript of January 2020 Sentencing Hearing).
18
 Dkts. 483-2 at 5:23-6:1; 405 (Miller Sentencing Memorandum); 406 (Government Sentencing
Memorandum); 407 (Sealed Sentencing Memorandum Addendum); 409 (Sealed Sentencing
Memorandum Addendum).
19
     See Dkt. 483-2 at 8–26.
20
     See id. at 9:11-19.
21
     Id. at 9:11-14.
22
     Id. at 9:20-10:4.

                                                 4

        Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 4 of 13
“[r]easonable minds can differ, but I think it’s clear in the factual basis that he’s admitting that he

was, at the very least, coordinating these activities, which that, in conjunction with Paragraph 19,

seems to indicate to me that he was a leader of this activity.” 23 The Court also cited the tape

recordings and other evidence included in the Government’s sentencing memorandum as

supportive of the findings in Paragraph 19 of the Revised Final PSR. 24 The Court then permitted

Mr. Gilmore to argue against the sufficiency of the Government’s evidence, stating “if you’ve got

information that you want to give me that you believe undercuts that argument [made by the

Government], I’m happy to hear it . . . I’m happy to hear what you have to say here today.” 25 Mr.

Gilmore then proceeded to argue against the sufficiency of the Government’s evidence. 26

          After hearing arguments from both Mr. Gilmore and the Government, the Court concluded

that “Gilmore may have an argument” if the Court reviews the messages presented by the

Government in isolation, but ultimately the enhancement was appropriate because of the evidence

in conjunction with the language in the Plea Agreement. 27 The Court stated that it would apply

the two-level enhancement. 28 The Court further opined that it would likely impose a sentence not

above the “actual guideline range” of 63 to 78 months. 29


23
     Id. at 10:5-12.
24
     Id. at 11:5-10.
25
     Id. at 12:24–13:5.
26
     See id. at 13–19.
27
     Id. at 26:8-15.
28
     Id. at 26:14-15.
29
  Id. at 30:4-17. Before the parties’ arguments at the Sentencing Hearing, USPO clarified that the
offense level should be 19, not 21, and that the criminal history should remain at VI. Id. at 3:5-6.
This resulted in a Guideline recommendation of 63 to 78 months in custody. Id. at 3:10. The


                                                  5

        Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 5 of 13
          The Court concluded the Sentencing Hearing by soliciting the parties’ sentencing

recommendations and, at the request of Mr. Gilmore, previewed its analysis of the § 3553(a)

factors. 30 The Court also offered Mr. Gilmore additional time to “marshal [his] sentencing

arguments.” 31 Mr. Gilmore accepted the offer for supplemental briefing; however, no additional

briefing was filed. After a hearing before Magistrate Judge Deborah Smith, Mr. Gilmore withdrew

as counsel for Miller and new counsel was appointed, in part because of Miller’s desire to

potentially withdraw from his Plea Agreement. 32 Current counsel for Miller, Ms. Cassandra

Stamm, entered an appearance in August 2020. 33

          C.      Recorded Calls between Mr. Gilmore and Miller

          As part of the discovery in this case—and at issue here—the Government produced

information about at least 19 calls between Mr. Gilmore and Miller that were recorded by the

Alaska Department of Corrections’ (“DOC”) Securus telephone system. 34 Some calls were




Court indicated that it would impose a sentence not above this actual range, even taking into
consideration a § 3553 downward variance for “mixture or substance” versus “actual”
methamphetamine. Id. at 29:24-30:17.
30
     Id. at 29:8-11, 30:19-24.
31
     Id. at 30:10-11.
32
  See Dkts. 412 (Motion for Ex Parte Representation Hearing); 415 (Text Order Granting Motion
for Ex Parte Hearing and Motion to Withdraw Counsel); 417 (Minute Entry); 418 (Minute Entry);
444 (Notice of Appearance for Cassandra Lea Stamm).
33
     Dkt. 444.
34
   Dkts. 488-1 at ¶ 4 (“I do believe I previously received them [the Government’s productions
regarding the phone calls]”) (Gilmore Supp. Decl.); 483-8 (Letter from Government Filter Team
to Gilmore re: Recorded Calls (July 18, 2018)); 483-12 (Email from Government to Gilmore re:
Additional Recorded Calls (March 13, 2019)).

                                                6

        Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 6 of 13
listened to by Sgt. Thomas Elmore. 35 Mr. Gilmore’s phone number was not registered with the

Alaska DOC’s Securus telephone system, so the calls were inadvertently recorded. 36                 The

Government asserts that the prosecution team has not listened to the phone calls and asked DOC

to not listen to the calls, either. 37 Mr. Gilmore was on notice of the recorded calls in July 2018

and March 2019, before Miller entered into his Plea Agreement in September 2019. 38

            D.     Motion to Withdraw Plea

            Miller moves to withdraw his plea on three separate bases. First, Miller argues that he

“received inadequate legal advice concerning the sentence he could receive as a result of his

plea[.]” 39 Specifically, Miller argues that he was unaware that the language in Paragraph 19 of the

Revised Final PSR would “foreclose” any argument against the Leadership Enhancement, and that

he “understood [that] his attorney would be able to argue that no role enhancement should apply.”40

Fundamentally, Miller states that he did not understand that he was admitting that he was a leader

or organizer of the criminal enterprise and would not have signed the Plea Agreement if he had

known that. 41

            Second, Miller argues that he and Mr. Gilmore did not discuss the possibility that the Court

could impose a sentence above the calculated Sentencing Guideline range and up to the maximum



35
     Dkts. 483-8 at 2; 483-12.
36
     See Dkt. 483-8 at 1.
37
     Id. at 1–2.
38
     See Dkts. 483-8; 483-12; 371.
39
     Dkt. 476 at 6.
40
     Id.
41
     Id.

                                                     7

           Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 7 of 13
statutory penalty. 42 Miller thought he would not receive a sentence greater than 41 months

imprisonment. 43 He argues that Mr. Gilmore, his former counsel, failed to sufficiently advise

Miller of Miller’s possible sentencing exposure and that this failure affected his decision to enter

the guilty plea. 44

            Third, Miller argues that the 19 telephone calls between Miller and Mr. Gilmore were “not

disclosed prior to Mr. Miller’s plea and [are] new information,” which constitute a fair and just

reason for withdrawal. 45           Miller states that he “did not know how many other

conversations . . . were recorded or who listened to these conversations . . . Had I known

everything that I know now . . . I would not have pled guilty.” 46 Miller argues that the calls

constitute potential Sixth Amendment violations in the case. 47 At oral argument, counsel for Miller

indicated that, even if the calls are not new information, the calls still justify withdrawal because

Miller was unaware of the calls and did not review them with Mr. Gilmore prior to entering his

plea. Mr. Gilmore acknowledges that he “did not listen to each and every recorded call” and did

not recall whether he discussed the Government’s production or the details of the calls with

Miller. 48




42
     Id. at 7.
43
     Id.
44
     Id.
45
     Id. at 9–10.
46
     Dkt. 476 at 15 ¶ 4 (Miller Decl.).
47
     Id. at 9.
48
     Dkt. 488-1 at ¶¶ 3–4.

                                                    8

           Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 8 of 13
            In Opposition, the Government argues that there is no “fair and just” reason for Miller to

withdraw his plea and argues Miller’s Motion is a case of buyer’s remorse. 49 First, in response to

Miller’s argument that he was unaware that the language in the factual basis of the Plea Agreement

could foreclose argument on the Leadership Enhancement, the Government argues that the record

shows that the Court used two bases on which to find that the enhancement applied. 50 The

argument was not foreclosed, the Government argues, because Mr. Gilmore was in fact able to

make substantive argument against application of the enhancement. 51 The Government states that

“[h]ad the defendant’s argument truly been foreclosed by the admissions in his [f]actual [b]asis—

and had the Court relied solely on the [f]actual [b]asis to make its finding—there would have been

no need for Mr. Gilmore to attempt to undermine the Court’s reliance on [P]aragraph 19[.]” 52 The

Government states that, as a legal matter, the language admitted to by Miller in the Plea Agreement

was not enough to apply the Leadership Enhancement. 53

            Second, in response to Miller’s argument that he was not aware that the Court could impose

a sentence above the calculated Sentencing Guideline range, the Government states that Miller

was informed of his potential sentence at several points. 54 Mr. Gilmore advised Miller that his

potential range could be as high as 84 to 96 months. 55 Miller was also advised through the Change



49
     See Dkt. 483 at 9–10.
50
     Id. at 18–19.
51
     Id. at 20.
52
     Id. at 21.
53
     Id.
54
     Id. at 11, 16.
55
     Id. at 11; Dkt. 476 at 20 ¶ 4 (Gilmore Decl.).

                                                      9

           Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 9 of 13
of Plea Hearing and the text of his Plea Agreement that his sentence could be as high as 20 years. 56

Thus, the Government argues, Miller has not shown a “fair and just” reason to allow his withdrawal

from the Plea Agreement.

          Third, in response to Miller’s argument about the recorded telephone calls, the Government

points out that the information was provided to him “in three tranches starting more than two years

prior” to the change of plea. 57 The Government also argues that the telephone calls at issue did

not and could not constitute a Sixth Amendment violation and therefore would not have changed

Miller’s decision to plead guilty. 58

                                     III.   LEGAL STANDARD
          Federal Rule of Criminal Procedure 11(d)(2)(B) (“Rule 11”) permits a defendant to

withdraw from an accepted plea of guilty when “the defendant can show a fair and just reason for

requesting the withdrawal.” 59 “The defendant has the burden to show a fair and just reason for

withdrawal of a plea.” 60 The standard must be applied liberally. 61 A defendant only needs to show

that “the proper legal advice of which he was deprived ‘could have at least plausibly motivated a

reasonable person in [the defendant’s] position not to have pled guilty.’” 62 “Erroneous or

inadequate legal advice may . . . constitute a fair and just reason for plea withdrawal, even without



56
     Dkt. 483 at 16–17.
57
     Id. at 24.
58
     Id. at 30–31.
59
     Fed. R. Crim. P. 11(d)(2)(B).
60
     United States v. Nostratis, 321 F.3d 1206, 1208 (9th Cir. 2003).
61
     United States v. Bonilla, 637 F.3d 980, 983 (9th Cir. 2011).
62
     Id. (quoting United States v. Garcia, 401 F.3d 1008, 1011–12 (9th Cir. 2005)).

                                                  10

       Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 10 of 13
a showing of prejudice, when the motion to withdraw is made presentence.” 63 A defendant can

withdraw an otherwise valid plea, as long as they can demonstrate that a “fair and just” reason

exists. 64

                                         IV.    ANALYSIS
           The Court finds that Miller has demonstrated a “fair and just reason” for requesting the

withdrawal of his plea because of the inadequate legal counsel provided by Mr. Gilmore regarding

the 19 recorded attorney-client telephone conversations at issue, and on that basis GRANTS the

Motion. Because Miller has demonstrated a “fair and just reason” through his third argument, the

Court does not reach the merits of Miller’s first two arguments, relating to the application of the

Leadership Enhancement or Miller’s understanding of the potential custodial sentence that the

Court may impose at sentencing.

           The Ninth Circuit has made clear that the liberal standard provided by Rule 11 allows

defendants like Miller the ability to withdraw their plea on a basis of inadequate legal advice, even

if they do not show prejudice. 65 Miller does not need to show that his potential Sixth Amendment

challenges will be successful on the merits. 66 Miller only needs to show that, had he reviewed the

calls with Mr. Gilmore and reviewed the relevant discovery from the Government, he plausibly

would have changed his mind and not pleaded guilty. 67 The Court is persuaded that Miller (or a




63
     United States v. McTiernan, 546 F.3d 1160, 1167 (9th Cir. 2008) (citation omitted).
64
     Id.
65
     Id.
66
     Id. at 1168.
67
     See id. at 1167.

                                                  11

       Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 11 of 13
reasonable person in Miller’s shoes) could have plausibly changed his mind had he known the full

extent of the recorded calls prior to his pleading guilty.

           Miller’s testimony is that he did not know how many of his conversations with Mr. Gilmore

were recorded by DOC or who listened to those conversations. 68 Miller states that he heard of a

possible issue with the Securus system recording attorney-client conversations, but that when he

raised the issue with Mr. Gilmore, Mr. Gilmore dismissed it. 69 Mr. Gilmore largely corroborates

Miller’s account. Mr. Gilmore admits that he received the productions from the Government

regarding these calls and that he did not recall whether he discussed the productions with Miller.70

Gilmore also admits, however, that he did not listen to every recorded call and acknowledged that

discovery involved “a large volume of recorded jail calls.” 71 Indeed, recorded jail calls have been

an important issue in this case and Miller states that he would have wanted to “pursue the issue

just like we had pursued the issues concerning my communications with Ms. Karjala.” 72 Mr.

Gilmore did not adequately advise his client when he failed to inform Miller of the scope and

details of these calls, and the Government’s productions.

           The Government’s argument that the calls are not newly discovered evidence has merit,

since the evidence was produced to Mr. Gilmore well in advance of Miller’s plea. 73 The

Government appears to have done an admirable job handling the disclosure and production of


68
     Dkt. 476 at 15 ¶¶ 3–4.
69
     Id. at ¶ 3.
70
     Dkt. 488-1 at ¶ 4.
71
     Id. at ¶ 3.
72
     Dkt. 476 at 15 ¶ 4.
73
     See Dkt. 483 at 23–24.

                                                  12

       Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 12 of 13
these recorded calls when that information was revealed to the Government. The Government

further represents that the prosecution team did not listen to the calls and that the calls were

promptly produced to defense counsel. 74 Disclosure, however, does not defeat Miller’s argument

that Mr. Gilmore was deficient by failing to communicate those disclosures to his client.

           Similarly, the Government’s argument that Miller was on notice “of the possible [Sixth]

Amendment issue surrounding the recording of jail calls” and Mr. Gilmore’s advice “that this was

not an issue worth pursuing” is unavailing given the volume of calls at issue and the fact that

recorded jail calls have been a topic of great interest in this case. A reasonable person would

plausibly want to know the full extent to which these attorney-client calls were recorded, listened

to, or otherwise compromised, prior to entering into a guilty plea. Had Miller known about these

19 calls, he would have been able to discuss them with Mr. Gilmore and evaluate whether there

was any basis to bring a Sixth Amendment challenge or pursue other legal recourse.

Unfortunately, due to Mr. Gilmore’s inadequate representation, Miller never had the chance to do

so. Miller has thus demonstrated a “fair and just reason” for withdrawing his plea.

                                      V.     CONCLUSION
         Accordingly, the Motion at Docket 476 is GRANTED. The parties are ORDERED to

confer and be prepared to provide the Court with three mutually-agreeable trial dates for this matter

and 3:18-cr-00084-TMB-DMS-1 at the telephonic Status Hearing set for January 22, 2021.

IT IS SO ORDERED.

                                       Dated at Anchorage, Alaska, this 19th day of January 2021.

                                                      /s/ Timothy M. Burgess
                                                      TIMOTHY M. BURGESS
                                                      UNITED STATES DISTRICT JUDGE


74
     See Dkts. 483-8; 483-12.

                                                 13

       Case 3:17-cr-00063-TMB-DMS Document 492 Filed 01/19/21 Page 13 of 13
